Order entered October       1      , 2012




                                               In The
                                    Court of Mppealcs
                           liftb Oiotrirt of Vrexao at              attao
                                       No. 05-12-00908-CR

                                KEVIN MONROE AMOS, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-34685-U

                                             ORDER

       The Court REINSTATES the appeal.

       On October 11, 2012, we ordered the trial court to make findings regarding why the

reporter's record had not been filed. We, however, had received the record on October 7, 2012.

Accordingly, we VACATE the October 11, 2012 order.

       Appellant's brief is due within thirty days of the date of this order.




                                                        DAVID L. BRIDGES
                                                        JUSTICE